Apr 08 2015, 9:48 am




      ATTORNEY FOR APPELLANT                                      ATTORNEY FOR APPELLEE
      Andrew G. Jones                                             Judy L. Woods
      Law Office of Andrew G. Jones                               Benesch Friedlander Coplan & Aronoff
      Indianapolis, Indiana                                       LLP
                                                                  Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Steven Matthies,                                           April 8, 2015

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 16A01-1409-PL-380
              v.                                                 Appeal from the Decatur Circuit
                                                                 Court
                                                                 The Honorable Timothy B. Day,
      The First Presbyterian Church                              Judge
      of Greensburg Indiana, INC.,                               Cause No. 16C01-1302-PL-58
      Appellee-Plaintiff




      Friedlander, Judge.

[1]   Steven Matthies appeals from the grant of summary judgment in favor of The

      First Presbyterian Church of Greensburg Indiana, Inc. (First Presbyterian). On

      appeal, Matthies argues that the trial court erred in granting summary judgment

      in favor of First Presbyterian.

      We affirm.



      Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                   Page 1 of 12
[2]   The Presbyterian Church (U.S.A.) is a national religious denomination

      governed by its Constitution, which provides for a hierarchical or connectional

      system of governance wherein each lower governing body is answerable to a

      successive higher governing body. The Presbytery of Whitewater Valley, Inc.

      (the Presbytery) is the regional governing body responsible for the mission and

      governance of the Presbyterian Church in central and northeastern Indiana,

      including all of Decatur County, where First Presbyterian is located.1 First

      Presbyterian is the local church that is ruled by its pastor(s) and ruling elders,

      who make up the Session, the lowest level of governance for the Presbyterian

      Church. The Session observes and carries out the instructions of the higher

      governing bodies, including the Presbytery.

[3]   On October 17, 2010, Reverend Steven Matthies was “called” to the office of

      Designated Pastor for the congregation of First Presbyterian. Appellant’s

      Appendix at 72. On that date, Reverend Matthies entered into a Designated

      Pastor Contract (Contract) that covered a three-year period beginning on

      October 18, 2010. The “Terms of Call” set forth in the Contract provided that

      Reverend Matthies would receive a stated salary, housing, and other benefits,

      including, as pertinent to this case, five weeks of vacation.2 Id. at 13.




      1
        There are four levels of governance within the Presbyterian Church’s hierarchical structure. The Synod is
      the second level of governance, above the Presbytery, and covers a multi-state area.
      2
        The Contract does not expressly indicate that the agreed-upon compensation and benefits were for the
      entire three-year contract term or to be provided on an annual basis. The parties treat the Terms of Call as
      setting forth compensation on an annual basis.

      Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                           Page 2 of 12
[4]   In the summer of 2012, the relationship between Reverend Matthies and the

      First Presbyterian congregation began to deteriorate. First Presbyterian

      maintained that Reverend Matthies alienated himself from the congregation

      when he “neglected his pastoral responsibilities” by failing to make himself

      available for pastoral counseling services, missing scheduled appointments with

      parishioners, and refusing to keep the Session informed of his whereabouts and

      activities even after being asked to do so. Id. at 65. First Presbyterian

      maintains that from June 2012 into July 2012, Reverend Matthies “abandoned”

      his pastoral duties and was absent from church, without informing the Session

      or obtaining consent to take vacation time. Id. at 66. First Presbyterian asserts

      that by August 2012, Reverend Matthies “failed repeatedly to provide pastoral

      services to [First Presbyterian] without explanation.” Id. Reverend Matthies

      asserts that during the timeframe in question, he utilized two of the five weeks

      of vacation he was entitled to and that he informed the Session prior thereto.

      Matthies also asserts that he did not abandon his congregation and lists what

      his pastoral activities consisted of during his final weeks as the Designated

      Pastor for First Presbyterian.3

[5]   The discord between Reverend Matthies and the First Presbyterian

      congregation escalated to a point where the Presbytery intervened to meet with

      Reverend Matthies, the Session, and the congregation to attempt to resolve

      their differences. On July 25, 2012, the Presbytery and its Committee on

      3
        Reverend Matthies maintains that he met with members of the congregation, attended a funeral, conducted
      a funeral, led a worship service for a local retirement community, and volunteered at a soup kitchen, among
      other activities.

      Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                        Page 3 of 12
      Ministry (COM) held a meeting to discuss the ongoing discord. Reverend

      Matthies left before the meeting concluded and failed to meet further with the

      Presbytery or the COM.


[6]   On August 15, 2012, the Presbytery and its COM held a special meeting to

      discuss Reverend Matthies’s continued pastoral relationship with First

      Presbyterian. A letter sent to Reverend Matthies that same day informed

      Reverend Matthies that the COM had unanimously voted to immediately

      dissolve his pastoral relationship with First Presbyterian, finding that “the

      pastoral relationship between [Reverend Matthies and First Presbyterian] is no

      longer viable and needs to be ended in order to prevent further deterioration of

      the spiritual health of the church.” Id. at 86. The letter further provided that

      the COM and First Presbyterian would work with Reverend Matthies to

      negotiate a fair and equitable severance package, but Reverend Matthies

      declined such offer. On or about that same day, the COM notified First

      Presbyterian and its Session of its decision to dissolve Reverend Matthies’s

      pastoral relationship with First Presbyterian.

[7]   On February 8, 2013, Reverend Matthies filed his complaint against First

      Presbyterian, alleging violations of the Indiana Wage Claims Statute and

      Indiana common law. Reverend Matthies sought compensation for unpaid

      salary and benefits, including unpaid vacation wages, to which he claims he

      was entitled pursuant to the Terms of Call set out in the Contract. First

      Presbyterian filed its answer, affirmative defenses, and counterclaim, seeking a

      determination that Reverend Matthies breached his obligations and promises to

      Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015   Page 4 of 12
      the congregation by abandoning his pastoral duties. As such, First Presbyterian

      argues that it was no longer obligated under the Contract to compensate

      Reverend Matthies for unused vacation time.


[8]   On June 12, 2013, First Presbyterian filed a motion for summary judgment,

      presenting several alternative grounds in support thereof,4 and Reverend

      Matthies filed a response in opposition thereto. The trial court held a summary

      judgment hearing on July 31, 2014. On August 13, 2014, the trial court entered

      its order granting summary judgment in favor of First Presbyterian.

      Specifically, the trial court found that to resolve the dispute between the parties

      would require the court “to interpret and apply religious doctrine or

      ecclesiastical law,” which, the court noted, it is precluded from doing pursuant

      to the dictates of the First Amendment. Id. at 6. Pursuant to Reverend

      Matthies’s request, the trial court modified its order granting summary

      judgment to include a finding that there is no just reason for delay and directing

      entry of final judgment on behalf of First Presbyterian with regard to Reverend

      Matthies’s claims for breach of contract and failure to pay earned

      wages/benefits. Reverend Matthies now appeals.

[9]   Summary judgment is appropriate where the moving party shows there are no

      genuine issues of material fact with respect to a particular issue or claim. Ind.



      4
       First Presbyterian argued that the trial court was barred from considering Reverend Matthies’s claim on
      constitutional grounds, that Reverend Matthies named the wrong defendant, that the Contract is not an
      enforceable secular contract, and that the Indiana Wage Claims Statute is inapplicable because First
      Presbyterian is not an “employer” within the meaning of that statute. First Presbyterian also argued that
      Reverend Matthies’s conduct demonstrated that he abandoned his pastoral responsibilities, thereby relieving
      First Presbyterian of any obligations under the Contract.

      Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                         Page 5 of 12
       Trial Rule 56(C); Bleeke v. Lemmon, 6 N.E.3d 907 (Ind. 2014). We review

       a summary judgment order de novo. Hughley v. State, 15 N.E.3d 1000 (Ind.

       2014). Considering only the facts supported by evidence designated to the trial

       court by the parties, we must determine whether there is a “genuine issue as to

       any material fact” and whether “the moving party is entitled to a judgment as a

       matter of law.” T.R. 56(C); see also TP Orthodontics, Inc. v. Kesling, 15 N.E.3d

       985 (Ind. 2014). Where the moving party designates material demonstrating

       there are no genuine issues of material fact with respect to a particular issue or

       claim, the burden shifts to the non-moving party to come forward with

       designated evidence showing the existence of a genuine issue of material

       fact. Bleeke v. Lemmon, 6 N.E.3d 907.


[10]   Upon review, we will accept as true those facts alleged by the nonmoving

       party. Sees v. Bank One, Ind., N.A., 839 N.E.2d 154 (Ind. 2005). “All designated

       evidence and reasonable inferences must be construed in favor of the non-

       moving party, and doubts resolved against the moving party.” Bleeke v.

       Lemmon, 6 N.E.3d at 917. The appellant bears the burden of demonstrating

       that the grant of summary judgment was erroneous. Hughley v. State, 15 N.E.3d

       1000. Finally, we will affirm a grant of summary judgment on any theory

       supported by the record. Holiday Hospitality Franchising, Inc. v. AMCO Ins.

       Co., 983 N.E.2d 574 (Ind. 2013).


[11]   The fundamental right to religious freedom, including the freedom to believe

       and the freedom to act, is protected by the United States and Indiana

       Constitutions. See Cantwell v. Connecticut, 310 U.S. 296 (1940). The freedom to

       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015   Page 6 of 12
       believe is absolute, while the freedom to act is subject to regulation for the

       protection of society. Id. In such cases, however, excessive entanglement

       between church and state occurs where courts are asked to review and interpret

       a church’s constitution, laws, and regulations. Konkle v. Henson, 672 N.E.2d

       450 (Ind. Ct. App. 1996). To be sure,

               [t]he United States Supreme Court has long held that the First
               Amendment to the United States Constitution, applicable to the states
               through the Fourteenth Amendment, requires civil courts to refrain
               from interfering in matters of church discipline, faith, practice, and
               religious law. Watson v. Jones, 80 U.S. 679, 727 (13 Wall.), 20 L.Ed.
               666 (1871). Thus, civil courts are precluded from resolving disputes
               involving churches if “resolution of the disputes cannot be made
               without extensive inquiry ... into religious law and polity....” Serbian
               Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 96 S.Ct. 2372,
               2380, 49 L.Ed.2d 151 (1976). Accordingly, this court has held that
               “personnel decisions are protected from civil court interference where
               review by the civil courts would require the courts to interpret and
               apply religious doctrine or ecclesiastical law.” McEnroy v. St. Meinrad
               School of Theology, 713 N.E.2d 334, 337 (Ind. Ct. App. 1999), trans.
               denied, cert. denied, 529 U.S. 1068, 120 S.Ct. 1675, 146 L.Ed.2d 484
               (2000).
[12]   Stewart v. Kingsley Terrace Church of Christ, Inc., 767 N.E.2d 542, 546 (Ind. Ct.

       App. 2002). Nevertheless, the First Amendment “does not entirely prohibit

       courts from opening their doors to religious organizations.” Konkle v. Henson,

       672 N.E.2d at 455. A court can apply neutral principles of law to churches

       without violating the First Amendment. Id. Application of neutral principles

       of law to a church defendant, however, has occurred only in cases involving

       church property or in cases where a church defendant’s actions could not have




       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015        Page 7 of 12
       been religiously motivated. See Brazauskas v. Fort Wayne-South Bend Diocesse,

       Inc., 714 N.E.2d 253 (Ind. Ct. App. 1999).


[13]   The trial court’s basis for granting summary judgment was that it was

       foreclosed by the First Amendment from considering the issues at hand because

       to address such issues would have required the trial court to interpret and apply

       religious doctrine or ecclesiastical law. Reverend Matthies contends that the

       trial court could avoid violating the First Amendment prohibition against

       excessive entanglement by applying neutral principles of contract law to his

       claims for breach of contract and failure to pay earned wages/benefits. Thus,

       Reverend Matthies maintains that his claim can be resolved without reference

       to either church law or doctrine.

[14]   We are not convinced by Reverend Matthies’s argument. There is no doubt

       that the Terms of Call set forth in the Contract provided that Reverend

       Matthies would receive five weeks of vacation. The question remains,

       however, as to whether upon the termination of his pastoral relationship by the

       Presbytery Reverend Matthies was still entitled to compensation for unused

       vacation time. This determination necessarily would have required inquiry into

       the reason for termination. See Stewart v. Kingsley Terrace Church of Christ, Inc.,

       767 N.E.2d at 547 (“[a] determination of whether an employer had good cause

       to terminate an employee’s employment contract necessarily involves a

       consideration of the reasons given for the termination”) (citing Rochester Capital

       Leasing v. McCracken, 295 N.E.2d 375 (Ind. Ct. App. 1973)).



       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015     Page 8 of 12
[15]   First Presbyterian cites abandonment of his pastoral duties as the impetus for

       termination of Reverend Matthies’s pastoral relationship with First

       Presbyterian. The Presbytery, through the COM, determined that the discord

       between Reverend Matthies and First Presbyterian resulting from the belief that

       Reverend Matthies abandoned his duties had reached the point where Reverend

       Matthies’s pastoral relationship needed to end “in order to prevent further

       deterioration of the spiritual health of the church.” Appellant’s Appendix at 86.

       First Presbyterian therefore asserts that Reverend Matthies, having abandoned

       his position, breached the Agreement, thereby relieving First Presbyterian of

       any further obligations under the Agreement. Reverend Matthies denies

       abandoning his pastoral duties and lists his pastoral activities in the weeks

       leading up to his termination.


[16]   To address these competing positions regarding the facts of this case would

       require a court to inquire into the religious doctrine of the Presbyterian Church

       and its polity. A court would have to determine what the duties of a pastor

       called to serve a local Session and congregation entail and then decide whether

       the pastor’s conduct met such standards. Essentially, the court would have to

       second-guess, in this case, the Presbytery as to its determination that Reverend

       Matthies’s pastoral relationship was detrimental to the spiritual health of the

       church. Indeed, the court’s inquiry would necessarily require it to delve into

       church doctrine to pass judgment on whether Reverend Matthies was fit to

       serve as pastor of First Presbyterian and whether the pastoral services he

       claimed to have provided were sufficient to meet the standards set forth by the


       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015   Page 9 of 12
       Presbyterian Church. It is in this vein that this court has held that the First

       Amendment “proscribes intervention by secular courts into any employment

       decision made by religious organizations based on religious doctrines or

       beliefs.” McEnroy v. St. Meinrad School of Theology, 713 N.E.2d at 337.


[17]   We conclude that the trial court properly determined that review of the issues

       presented would have necessitated the court to interpret and apply religious

       doctrine or ecclesiastical law. The First Amendment requires civil courts to

       refrain from interfering in such matters. See McEnroy v. St. Meinrad Sch. of

       Theology, 713 N.E.2d 334. We therefore conclude that the trial court properly

       entered summary judgment in favor of First Presbyterian.

[18]   Judgment affirmed.


       Kirsch, J., concurs.

       Crone, J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015   Page 10 of 12
                                                    IN THE
           COURT OF APPEALS OF INDIANA

       Steven Matthies,                                            Case No. 16A01-1409-PL-380

       Appellant-Plaintiff/Counterdefendant,

               v.

       The First Presbyterian Church of
       Greensburg Indiana, Inc.,
       Appellee-Defendant/Counterclaimant



       Crone, Judge, concurring in part and dissenting in part

[19]   I agree with the majority that reviewing the issues presented by Matthies’s

       breach of contract claim would require us to interpret and apply religious

       doctrine or ecclesiastical law, which is prohibited under the First Amendment.

       Therefore, I concur in the affirmance of summary judgment in favor of First

       Presbyterian on that claim.


[20]   Respectfully, however, I do not believe that the First Amendment would

       preclude us (or the trial court or a jury) from considering Matthies’s claim for

       unpaid vacation wages under the Wage Claim Statute. That claim, in my

       opinion, simply requires a determination of whether or not there was any

       vacation time accrued as of the date of Matthies’s termination. If there was, I

       believe that claim could be viable regardless of the basis for his termination.

       Addressing that claim might involve resolving disputed facts, interpreting the


       Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                  Page 11 of 12
Contract, and applying the Wage Claim Statute, but it would not involve

interpreting or applying religious doctrine or ecclesiastical law. Consequently, I

would reverse the grant of summary judgment in favor of First Presbyterian on

that claim.5




5
  I am unpersuaded by First Presbyterian’s argument that the ministerial exception of the Indiana Minimum
Wage Law should be read into the Wage Claims Statute. And as for First Presbyterian’s argument that the
Wage Claims Statute is inapplicable because it is not his “employer” for purposes of the Statute, I believe that
there is, at minimum, a genuine issue of material fact that would preclude summary judgment on that issue.

Court of Appeals of Indiana | Opinion 16A01-1409-PL-380 | April 8, 2015                           Page 12 of 12